Citation Nr: 0722420	
Decision Date: 07/24/07    Archive Date: 08/02/07

DOCKET NO.  03-37 183	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a disability rating in excess of 10 percent 
for arthritis, bilateral hands and left ankle.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Chris Yegen, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1970 to 
December 1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida, which denied the benefit sought 
on appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

VA scheduled a travel board hearing on February 14, 2006; 
however, due to the service representative's unfamiliarity 
with the case, he refused to represent the veteran at the 
hearing.

In his VA Form 9, Appeal to Board of Veterans' Appeals, 
submitted in December 2003, the veteran indicated that he 
wanted a hearing before a Veterans Law Judge at a local VA 
office.  As noted, while the VA scheduled a travel board 
hearing on February 14, 2006, the veteran's service 
representative refused to represent the veteran because he 
was unprepared.  

In a statement in support of his claim, the veteran requested 
that VA reschedule his travel board hearing in February 2006.  
In July 2007, his service representative also requested a new 
travel board hearing.

In this usual situation, difficulties with the veteran's 
representative can not be used to prejudice the veteran in 
his claim before the VA.  On the critical issue of whether 
the veteran has shown good cause for his request for the 
reschedule of his hearing, the Board must note that the 
veteran did attend the hearing, but was unable to have his 
testimony taken due to an event outside his control.  Thus, 
the Board must find that good cause is shown.

Accordingly, the case is REMANDED for the following action:

The RO should schedule a local hearing for 
the veteran before a Veterans Law Judge in 
the order that the request was received.  
Once VA affords the requested hearing, or 
in the event that he withdraws his hearing 
request or fails to appear, the RO should 
return the case to the Board for appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



